DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2005/0161808 A1) in view of Libbert et al. (US 2012/0238070 A1). 
Rejection of claims 9 and 15 are included in the rejection of claim 1, since all the limitations of claim 9 are included in claim 1. 
Regarding claims 1, 9, Anderson teaches in figure 6 and related text e.g. a microelectronic system, comprising: a first microelectronic component (32; Fig.4 and 6; Para. 0025) having a substantially planar surface (34 and 36; Para. 0025); and a second microelectronic component (44; Fig.4 and 6; Para. 0028) directly bonded to the first microelectronic component (32) without adhesive (32 and 44 are attached by the mean of an oxide layer 46; Para. 0028), the second microelectronic component (44) comprised of a dielectric layer (46) over a base semiconductor layer (different than claimed invention; base layer is an insulator), a portion of the dielectric layer (46; Fig.6) being recessed at a periphery of the dielectric layer (46 is edged on the peripheral of the two substrates; Fig.6), such that an area of a surface of the dielectric is less than an area of a cross-section of the widest portion of the second microelectronic component (area of 46 is less than the area of 44 including 50 and 36; Fig.6).
Anderson does not the second microelectronic component comprise a dielectric layer over a base semiconductor layer. 
However, Libbert teaches the second microelectronic component (10; Fig.1; Para. 0027) comprises dielectric material (15; Fig.1) over a base semiconductor layer (44; Fig.1; Para. 0027). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a second microelectronic component comprise a dielectric layer over a base semiconductor layer in the device of Anderson as taught by Libbert for having a wafer with a surface having a high resistive region (Para. 0009).
Regarding claim 2, Anderson teaches the recessed dielectric creates an undercut of a preselected depth between the first and second microelectronic components (the undercut of 50 formed between 32 and 44; Fig.6).
Regarding claim 3, Anderson teaches the undercut extends into the base semiconductor layer such that the base semiconductor layer is exposed at a periphery of the second microelectronic component (Anderson as modified by Libbert would have the base semiconductor layer exposed at a periphery as modified in claim 1).
Regarding claim 4, Anderson teaches the dielectric layer includes an oxide layer as the substantially planar surface (46 formed at a planar surface; Fig.6), and wherein at least a portion of the oxide layer at one or more edges of the dielectric layer is recessed or removed (46 is recessed at the edge as seen in Figure 5 and 6).
Regarding claim 5, Anderson teaches the base semiconductor layer of the second microelectronic component has an undercut comprising a recess at a periphery of the base semiconductor layer corresponding to the recessed portion of the dielectric layer (Anderson as modified by Libbert has an undercut comprising a recess at a periphery of the base semiconductor layer 50; Fig.6).
Regarding claims 8 and 18, Anderson teaches the first microelectronic component or the second microelectronic component comprises a direct band gap or an indirect band gap (all layers comprise a band gap; Fig.6). 
Regarding claim 10, Anderson teaches in figure 6 and related text e.g. an area of the substantially planar surface is less than an area of the base semiconductor layer (area of the planar at 36 is less than the area 44 and 50; Fig.6).

Regarding claim 11, Anderson teaches in figure 6 and related text e.g. at least a portion of the dielectric layer is recessed to a predetermined depth at the periphery of the first die component (dielectric layer is recessed; Fig.6).  
Regarding claim 12, Anderson teaches in figure 6 and related text e.g. at least a portion of the base semiconductor layer is recessed to a predetermined depth at the periphery of the first die component (the top surface of 44 is recessed at 50 at the periphery; Fig.6).
Regarding claim 13, Anderson teaches in figure 6 and related text e.g. at periphery of the second microelectronic component is recessed to a preselected depth at a bond interface with the first die component.
Regarding claim 16, Anderson teaches the second microelectronic component has an undercut comprising a recess of preselected depth at periphery of the second microelectronic component (the undercut at the edge 50 is at alpha; Fig.6). 
Regarding claim 17, Anderson teaches the second microelectronic component the dielectric layer includes an oxide layer as a bonding surface with the second microelectronic component, and wherein one or more edges of the oxide layer is recessed or removed and exposes a base layer beneath the oxide layer (46 on the edge of 35; Fig.6).
Regarding claim 18, Anderson teaches the first microelectronic component or the second microelectronic component comprises a direct band gap or an indirect band gap semiconductor.
Regarding claim 19, Anderson teaches the first microelectronic component or the second microelectronic component includes a non-semiconductor material (44 can be made of insulative material; Fig.6).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2005/0161808 A1) in view of Libbert et al. (US 2012/0238070 A1) as applied to claim 15 above and further in view of Kao et al. (US 2017/0200756 A1). 
Regarding claim 20, Anderson as modified by Libber does not teach the first microelectronic component and the second microelectronic component each comprise a microelectronic die.
However, Kao teaches the first microelectronic component and the second microelectronic component each comprise a microelectronic die (10 and 20; Fig.1C; Para. 0037). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a die in a first microelectronic and in a second microelectronic in the device of Anderson and Libbert as taught by Kao since its very well known in the art to have a die formed in the substrate. 
Allowable Subject Matter
Claims 6,7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 6 is objected to since the prior art reference does not teach the following limitations: “…the first microelectronic component is comprised of a base semiconductor layer and a dielectric layer with a substantially planar surface, the dielectric layer of the second microelectronic component directly bonded to the dielectric layer of the first microelectronic component, wherein the dielectric layer of the first microelectronic component has an undercut comprising a recess at a periphery of the substantially planar surface of the dielectric layer of the first microelectronic component, such that an area of the substantially planar surface of the 
Claim 7 is objected to since claim 7 is dependent on claim 6. 
Claim 14 is objected to since the prior art reference does not teach the following limitations: “…the second microelectronic component comprises at least a dielectric layer over a base semiconductor layer, the dielectric layer of the second microelectronic component directly bonded without adhesive to the dielectric layer of the first die component, and wherein the base semiconductor layer of the first die component is recessed to the preselected depth and wherein a periphery of the base semiconductor layer of the second microelectronic component is recessed to a predetermined depth, such that an area of a footprint of the base semiconductor layer of the first die component and an area of a footprint of the base semiconductor layer of the second microelectronic component are each less than an area of the dielectric layer of the first die component and/or an area of the dielectric layer of the second microelectronic component…” 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894